 



Exhibit 10.3
Jackson Claborn, Inc.
 
• Real Estate Consulting and Appraisal Services •
• Plano, Texas • Southlake, Texas •
www.jacksonclaborn.com

Jimmy H. Jackson, MAI
Allen W. Gardiner, SRA   David Claborn, MAI
Dod W. Clapp, SRA

September 1, 2006
United Development Funding III, L.P.
1702 N. Collins Boulevard
Suite 100
Richardson, Texas 75080

     
Attn:
  Mr. Jeff Shirley, President
 
  UMTH Land Development, L.P.,
 
  It’s general partner

Ladies and Gentlemen:
     You have requested our opinion as an independent advisor (as that term is
defined in the Prospectus of United Development Funding III, L.P. dated May 15,
2006) as to the fairness of the terms of that certain limited guaranty dated as
of the 1st day of August, 2006 by United Development Funding III, L.P., a
Delaware limited partnership, (“UDF III”) for the benefit of United Mortgage
Trust, a real estate investment trust organized under the laws of the state of
Maryland or its permitted successors and assigns, (the “UDF III Guarantee”) and
that certain letter with respect to the Credit Enhancement Fee related to
Guaranty of Note by and between United Development Funding, L.P., a Nevada
limited partnership, (“UDF”) and United Development Funding III, L.P., a
Delaware limited partnership (the “UDF III Credit Enhancement Fee Agreement”).
     We understand that pursuant to the UDF III Guarantee and the UDF III Credit
Enhancement Fee Agreement that UDF III will guarantee the repayment of an amount
up to $30 Million with respect to that certain Second Amended and Restated
Secured Line of Credit Promissory Note between United Mortgage Trust (“UMT”) and
UDF, and, in exchange for that guarantee, UDF shall pay UDF III each month in
arrears and amount equal to one-quarter of one percent (0.0025%) of the maximum
liability amount. We further understand that the UDF III guarantee shall be
reduced $1.00 for every $1.00 by which the total partners’ equity of UDF exceeds
$30 Million and that as of July 31, 2006, UDF total partners’ equity was
$32,522,833.
     We are a full service real estate appraisal and consulting firm. As part of
our real estate appraisal and consulting services, we are regularly engaged in
the consultation with regard to real estate value and finance.
 

Headquarters: 5800 W. Plano Parkway • Suite 220 • Plano, Texas 75093 •
(972) 732-0051 • FAX (972) 733-1403
Branch Office: 1560 E. Southlake Blvd. • Suite 220 • Southlake, Texas 76092 •
(817) 421-3833 • FAX (817) 421-3844

Page 1 of 3



--------------------------------------------------------------------------------



 



     We are acting as an independent advisor to United Development Funding III,
L.P. in connection with the UDF III Guarantee and the UDF III Credit Enhancement
Fee Agreement and will receive a fee for our services. The opinion fee is not
contingent upon the consummation of the described transaction. In addition, UMTH
Land Development, L.P. has agreed to indemnify us for certain liabilities
arising out of our engagement.
     In the course of performing our review and analysis for rendering this
opinion, we have: (i) reviewed the UDF III Guarantee, (ii) reviewed the UDF III
Credit Enhancement Fee Agreement, (iii) reviewed the financial statements of UDF
for the period ending July 30, 2006; (iv) conducted discussions with members of
the senior management of UMT, UDF, and UDF III with respect to the described
transaction and the financial outlook of UDF; and (v) conducted such other
financial studies, analyses and investigations and considered such other
information as we deemed appropriate.
     With respect to the data and discussions relating to the business prospects
and financial outlook of UDF, we have assumed, at the direction of management of
UDF and UDF III and without independent verification, that such data has been
reasonably prepared on a basis reflecting the best currently available estimates
and judgments of the UDF as to the future financial performance of UDF. We have
further relied on the assurances of senior management of UDF that they are
unaware of any facts that would make such business prospects and financial
outlook incomplete or misleading.
     In rendering our opinion, we have assumed and relied upon the accuracy and
completeness of the financial, legal, tax, operating and other information
provided to us by UDF, and have not assumed responsibility for independently
verifying and have not independently verified such information. We have not
assumed any responsibility to perform, and have not performed, an independent
evaluation or appraisal of any of the respective assets or liabilities
(contingent or otherwise) of UDF, and we have not been furnished with any such
valuations or appraisals. In addition, we have not assumed any obligation to
conduct, and have not conducted, any physical inspection of the property or
facilities of UDF. Additionally, we have not been asked and did not consider the
possible effects of any litigation or other legal claims.
     Our opinion is subject to the assumptions and conditions set forth herein,
speaks only as of the date hereof, is based on market, economic, financial,
legal and other conditions as they exist and information which we have been
supplied as of the date hereof, and is without regard to any market, economic,
financial, legal or other circumstances or events of any kind or nature which
may exist or occur after such date. We have not undertaken to reaffirm or revise
this opinion or otherwise comment upon any events occurring after the date
hereof and do not have any obligation to update, revise or reaffirm our opinion.
     Our opinion expressed herein is provided for the information and assistance
of the senior management of UDF III in connection with its consideration of the
UDF III Guarantee and the UDF III Credit Enhancement Fee Agreement.

Page 2 of 3



--------------------------------------------------------------------------------



 



     Our opinion does not address the merits of the underlying decision by UDF
III to provide its guarantee in exchange for a fee.
     Our opinion addresses solely the fairness of the terms of the UDF III
Guarantee and the UDF III Credit Enhancement Fee Agreement.
     Based on and subject to the foregoing, including the various assumptions
and limitations set forth herein, it is our opinion that, as of the date hereof,
that the terms of the UDF III Guarantee and the UDF III Credit Enhancement Fee
Agreement are fair and at least as favorable to UDF III as such transaction with
an unaffiliated party in similar circumstances.
Sincerely,
/s/ Jackson Claborn, Inc.
Jackson Claborn, Inc.

Page 3 of 3